 1
 2
 3
 4                                                             JS-6
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10    TERESITA A. CANUTO,                    Case No. 2:21-cv-04180-MCS-PD
11
                          Plaintiff,         JUDGMENT
12
13                   v.
14
      ERIC GARCETTI,
15
                          Defendant.
16
17
18         Pursuant to this Court’s Order Dismissing Action for Lack of Subject-Matter
19   Jurisdiction,
20         IT IS ADJUDGED that this action is dismissed without prejudice.
21
22   IT IS SO ORDERED.
23
24    Dated: June 3, 2021
25                                               MARK C. SCARSI
                                                 UNITED STATES DISTRICT JUDGE
26
27
28
                                             1
